Citation Nr: 1045414	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-26 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for narcolepsy has been received.

2.  Entitlement to service connection for narcolepsy.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1958 to October 1978, from January 1982 to December 1982, 
and from January 1983 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans Affairs 
(VA) for the St. Petersburg, Florida RO, which denied service 
connection for depression.  This matter also comes before the 
Board on appeal from a December 2007 rating decision by the St. 
Petersburg, Florida RO, which denied the petition to reopen a 
previously denied claim for service connection for narcolepsy.

In June 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record. 

In June 2010, the Veteran submitted additional evidence directly 
to the Board, with a waiver of initial RO consideration of the 
evidence.  This evidence is accepted for inclusion in the record 
on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

The issue of entitlement to service connection for narcolepsy, on 
the merits, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a decision dated April 1988, the RO denied the appellant's 
claim for service connection for narcolepsy.  He was properly 
notified and did not file an appeal, and that decision became 
final.

2.  Evidence received since the April 1988 RO decision is neither 
cumulative nor redundant of the evidence of record and relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for narcolepsy.

3.  Although the Veteran has a current diagnosis of depression, 
the persuasive, competent, medical evidence of record does not 
establish an etiologic relationship between any such current 
disability and the Veteran's military service.

4.  The Veteran's assertions are not credible.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for 
service connection for narcolepsy is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for depression are not 
met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Specific to requests to reopen, a claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  However, given the Board's favorable 
disposition of the claim to reopen, the Board finds that all 
notification and development actions needed to fairly adjudicate 
this aspect of the appeal have been accomplished.

The record reflects that the Veteran was mailed a letter in 
November 2005 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  An October 2006 letter provided him with appropriate 
notice regarding what the evidence must show with respect to 
secondary service connection claims.  The October 2006 letter 
also provided notice with respect to the disability-rating and 
effective-date elements of his claim.  The March 2007 rating 
decision reflects the initial adjudication of the claim after 
issuance of these letters.  Hence, the November 2005 and 
October 2006 letters-which meet the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meet the VCAA's timing of notice requirement.  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  VA examinations have been 
performed.  Private medical records are on file.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and Material Evidence--Narcolepsy

In an April 1988 rating decision the RO determined that service 
connection was not warranted for narcolepsy.  It was noted, in 
essence, that the service treatment records contained no signs of 
narcolepsy, and narcolepsy was not shown currently by the 
evidence of record.  The Veteran did not perfect an appeal of the 
decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.104 (2010).

The evidence received since the April 1988 rating decision 
includes private medical records from 1987 to the present, VA 
outpatient records from 1997 to the present, lay statements from 
a former employer and other servicemen who served on active duty 
with the Veteran, additional statements from the Veteran, and the 
transcript of the Veteran's June 2010 Board hearing.  The private 
and VA medical records contain numerous diagnoses of narcolepsy, 
to include two letters completed by doctors excusing the Veteran 
from jury duty due to narcolepsy.  With these medical records, 
the Veteran has provided the requested evidence showing a 
diagnosis of narcolepsy.  This evidence is neither cumulative nor 
redundant and raises a reasonable possibility of substantiating 
the claim, as at the time of the April 1988 denial, no diagnosis 
of narcolepsy was of record.  Therefore, the claim for service 
connection for narcolepsy must be reopened and re-adjudicated on 
the merits.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted. 38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a 
veteran is presumed to have been sound upon entry, and the 
presumption of soundness arises.  The burden then shifts to VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that a veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior to 
service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The Court has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Subsequently, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how strong 
the other rebutting evidence might be."  Harris v. West, 203 F.3d 
1347, 1351 (Fed. Cir. 2000).

In considering the current claim for service connection for 
depression, the Veteran has asserted that the presumption of 
soundness applies to his case.  Therefore, the Board will first 
consider whether the Veteran's depression disorder existed prior 
to service.  In this regard, the Board observes that there is no 
examination report of record from the Veteran's 1958 entry to 
active duty.  As such, no preexisting condition is noted upon the 
Veteran's entry into service, and the presumption of soundness 
arises.  As such, the burden has shifted to VA to rebut the 
presumption of soundness by clear and unmistakable evidence that 
the Veteran's depression was both preexisting and not aggravated 
by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

On VA examination in November 2006, the examiner noted that the 
Veteran reported experiencing a lack of energy and difficulty 
concentrating as a child.  He had flunked out of school a couple 
of times and lost his scholarship in college.  It was noted that 
the Veteran was unable to determine when his depression actually 
started, as he suffered from it for a number of years and did not 
know what it was.  It was further noted that the Veteran 
considered suicide as a teenager.  The examiner performed a 
mental status examination and provided a diagnosis of depressive 
disorder.  The examiner recounted the Veteran's lengthy history 
of suffering from significant symptoms of depression since he was 
a child, his lack of energy and difficulty applying himself in 
school, crying spells when he was flunking out of college, report 
of contemplating suicide as a teenager, and significant family 
history of depression.  Based on her observations, the examiner 
opined that the Veteran has probably suffered from some symptoms 
of depression for most of his life, long before he went into the 
service.  She reiterated that she believed that the Veteran's 
depression was probably a lifelong condition for the Veteran.  In 
February 2010, a VA psychologist opined that the Veteran's 
current diagnosis of depressive disorder appeared to have pre-
existed his military service.

In June 2010, R. S., Ph.D., Psy.D., wrote that the Veteran's 
depression has been chronic and reported since his military 
career started.  Dr. S. stated that the Veteran's previously 
reported problems in college may have been due to attending 
issues or other problems but did not signify an earlier 
continuing depression.  He observed that the Veteran was deemed 
fit for duty upon entry into the service.

In this case, the Board finds that the presumption of soundness 
has not been rebutted.  The "clear and unmistakable" standard 
is a high one.  Although the November 2006 VA examiner provided 
detailed reasons and bases for her opinion, there is no recorded 
evidence from the time surrounding the Veteran's actual entry to 
active duty which gives any indication that he had depression 
that pre-existed his service.  In fact, the Veteran reported on a 
June 1964 Report of Medical History (RMH) that he did not have 
nervous trouble of any sort.  As there is a lack of 
contemporaneous medical evidence indicating that the Veteran had 
depression at the time he entered active duty, the presumption of 
soundness has not been rebutted, and the Board finds that the 
Veteran's depression did not pre-exist his active duty.

Turning to the Veteran's service treatment records, reports of 
service medical examinations from October 1968, September 1972, 
October 1975, November 1976, and October 1977 all indicate that 
the Veteran was psychiatrically normal.  Separation examination 
reports from September 1978, June 1982, and June 1983 also show 
that the Veteran was psychiatrically normal.  Additionally, none 
of the service infirmary records mention any signs of depression.  
Thus, the Veteran's service treatment records are negative for 
any signs, symptoms, or diagnoses of depression, and the service 
treatment records do not support the Veteran's claim for service 
connection.

The Board further observes that a December 1983 VA examination 
report contains a notation that the Veteran was psychiatrically 
normal.  The first post-service documentation of symptoms of 
depression appear in a private treatment record Dated May 1990, 
in which a private examiner expresses concern that the Veteran's 
possible chronic paronychia, gout, sleep disturbances, and blood 
pressure may relate to his depression.  This record was created 
approximately seven years after the Veteran's discharge from 
service.  The Board notes that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Further, there appears to be conflicting medical evidence on the 
question of whether there exists a medical nexus between the 
Veteran's current depression and his military service.

As indicated above, a private examiner expressed concern in 
May 1990 that the Veteran's possible chronic paronychia, gout, 
sleep disturbances, and blood pressure may relate to his 
depression.

On VA examination in November 2006, the Veteran recounted his 
suicidal ideation as a teenager and experiences in college.  It 
was noted that the Veteran was unable to determine when his 
depression actually started, as he suffered from it for a number 
of years and did not know what it was.  The examiner reviewed the 
Veteran's military experiences and post-military medical history.  
After performing a mental examination, the examiner opined that 
while the Veteran said he had symptoms while on active duty, 
there was no evidence that the military service made his symptoms 
worse.  She said that she could not conclude that the Veteran's 
depression was as likely as not a result of his service-connected 
disabilities without resorting to mere speculation.

In February 2010, a VA psychologist reviewed the claims file and 
opined that the Veteran's depressive disorder was less likely 
than not caused by or a result of an in-service event or illness.  
The examiner specified that in forming his opinion, he relied on 
the DSM-IV guidelines, the claims file, and a mental examination 
conducted in May 2009.  He noted that there were no records of a 
diagnosis of or treatment for a mental disorder during the 
Veteran's military service.

Also in February 2010, a different VA examiner remarked that the 
preponderance of medical evidence and sound medical reasoning did 
not support any antihypertensive medication in the etiology of 
mental illness.  Therefore, she opined, the Veteran's mental 
disorder was not caused by or related to hypertension medication.

In May 2010, a private examiner with an unintelligible signature 
stated that it was well accepted that beta-blocker therapy can 
exacerbate depression, and it was certainly conceivable that 
therapy with Inderal or other beta blockers could precipitate or 
exacerbate depression.

In June 2010, R. S., Ph.D., Psy.D., wrote that the Veteran's 
depression has been chronic and reported since his military 
career started.  He recounted the Veteran's experience of being 
passed over for promotion, experiencing narcolepsy, and 
experiencing the death of his mother and two of his Navy peers.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 , 173(1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

The Court has held that the use of equivocal language such as 
"possible" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and is 
too speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language 
by a physician is too speculative).  As the May 1990 private 
examiner said that other conditions "may relate" to the 
Veteran's depression, and the May 2010 examiner said that it was 
"conceivable" that beta blockers and Inderal "can exacerbate" 
depression, the Board finds that their opinions were speculative 
in nature.  As they are speculative, they are of lesser weight 
concerning the etiology of the Veteran's depression.

The June 2010 letter from Dr. S. does constitute competent 
evidence, as Dr. S. has advanced degrees in the mental health 
field.  However, Dr. S. did not comment on the Veteran's lack of 
treatment for depression throughout his time on active duty.  
Additionally, Dr. S. did not review the Veteran's family history 
of depression.  Dr. S. did not mention the Veteran's suicidal 
ideation present as a teenager.  For these reasons, the Board 
accords less weight to the opinion of Dr. S.

Contrastingly, the November 2006 VA examiner included an 
extensive review of the Veteran's pre-service, service, and post-
service history in her examination report.  She performed a 
thorough mental status examination and included her findings.  
Her opinion that she could not conclude that the Veteran's 
depression was as likely as not a result of his service-connected 
disabilities without resorting to mere speculation does not 
support the claim.

Significantly, the two February 2010 VA examiners both reviewed 
the claims file.  However, they did not solely limit the basis of 
their opinion to a review of the claims file.  In discussing 
their opinions, they mentioned the DSM-IV guidelines, discussed 
the service and post-service records, and current medical 
literature.  For these reasons, the Board places great weight on 
the opinions of the February 2010 VA examiners that the Veteran's 
depressive disorder is less likely than not caused by or a result 
of an in-service event or illness, and that the Veteran's mental 
disorder was not caused by or related to hypertension medication.

The Board has reviewed the Internet printouts submitted by the 
Veteran relating to Inderal and depression.  The Court has held 
that "[g]enerally, an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise 'is too general and inconclusive'".  Mattern 
v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 
Vet. App. 314, 317 (1998)).  As the submitted articles are not 
specific to the Veteran, the Board finds them to be of minimal 
persuasive value regarding his specific claim.

Finally, the Board has carefully considered the Veteran's own 
statements regarding his depression, Inderal, and his active 
duty.  As noted above, the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology.  However, 
in this case, the Veteran's assertions, while competent, are not 
credible.  Although the Veteran now states that his depression 
began while he was in the service, he indicated in his Report of 
Medical History completed in June 1964 that he did not have any 
nervous trouble of any sort.  Significantly, while filling out a 
health history for private medical care in June 1997, the Veteran 
wrote that his depression started in 1991.  As the Veteran's 
present assertions contradict what he indicated on his prior 
Report of Medical History and prior health history, the Board 
finds his assertions to be not credible.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claims are denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The preponderance of the evidence is against the 
claim.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for narcolepsy; to this extent, 
the appeal is granted.

Service connection for depression is denied.




REMAND

The Board finds that RO development of the claim for service 
connection for narcolepsy, on the merits, is warranted.

In this case, the Veteran's service treatment records are 
negative for any signs, symptoms, or diagnoses of narcolepsy.

Since leaving active duty, the Veteran has been treated for 
narcolepsy.  A private examiner noted in July 1987 that in the 
recent past, narcolepsy affected the Veteran's job performance.  
In November 2005, a service buddy of the Veteran's recalled the 
Veteran being called a "sleepyhead" while in the service.  In 
August 2007, the Veteran remarked that he had narcolepsy that 
began while he was on active duty.  However, it is unclear what 
sleep disability(ies) the Veteran currently has, and what (if 
any) connection that(those) disorders may have with the Veteran's 
active duty.

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, the Veteran should be afforded a VA examination to 
determine the proper diagnosis and etiology of his documented 
sleep symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and non-VA, which have treated the Veteran 
for his claimed sleep disability since 
May 2009.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  After all available records have been 
obtained and associated with the claims 
file, the Veteran should be scheduled for 
examination by an appropriate physician for 
an opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present sleep disorder (to include 
narcolepsy) which had its onset in service 
or is otherwise related to service.

Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  Opinions 
should be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for the opinions 
expressed, should be set forth in the 
examination report.  Sustainable reasons and 
bases must be given for any opinion 
rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


